DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 5, with respect to the II. CLAIM OBJECTIONS section have been fully considered and are persuasive.  The objections of claims 8 and 18 have been withdrawn in view of amendment and cancellation, respectively.
 Applicant’s cancellation of claims 17-18 as per the III. CLAIM REJECTIONS UNDER 35 U.S.C. § 112(b), see pg. 5, have been accepted. The rejection is thus withdrawn.
Applicant’s arguments and amendments, see pgs. 5-7, with respect to the IV. CLAIM REJECTIONS UNDER 25 U.S.C. § 102 of claims 1-18 under 102(a)(1) by Aase et al. (US 2020/0289096) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, examiner would like to address certain points made in applicant’s remarks. Applicant states on pg. 6 that the outputs of Aase such as “a 4CH view, a 2CH view, an APLAX view, a parasternal long axis (PLAX) view, a short axis apical level (SAX-AP) view, a short axis papillary muscle level (SAX-PM) view, a short axis mitral valve level (SAX-MV) view” listed in paragraph [0031] does not read on the claimed parametric representation. However, the parametric representation is defined simply as “a spatial definition of the location of the plane within the volume and/or with respect to the transducer” ([0029], as per applicant’s pre-grant publication US 2021/0128108). This definition does not preclude the views described by Aase, as they define a “spatial definition of the location of the plane within” sic] view, and/or any suitable view.” Thus, Aase also teaches identification of views that are not “pre-defined”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aase et al. (US 2020/0289096). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Aase teaches a method of ultrasound imaging (“certain embodiments relate to ultrasound imaging” such as “a method and system for providing standard ultrasound scan plane views” ([0001])), the method comprising 
scanning, by an ultrasound imaging system, a first volume of a patient, where a transducer for the scanning is held at a first location during the scanning in paragraph [0044]: “the ultrasound system 100 may acquire scan planes with an ultrasound probe 104 positioned at a volume of a patient.  
Aase further teaches searching, by a machine-learned model for a first view from scan data from the first volume: Specifically, “[a]t step 304, the signal processor 132 of the ultrasound system 100 may process the acquired scan planes to detect whether the acquired scan planes include a first standard view” ([0045]). Further, “[t]he view identification processor 140 may include image detection algorithms, one or more deep neural networks (e.g., a convolutional neural network) and/or may utilize any suitable form of image detection techniques or machine learning processing functionality configured to automatically identify standard views of an anatomical structure provided in the ultrasound image data” ([0031]). This evidence from paragraph [0031] also teaches wherein searching comprises inputting, by the machine-learned model, the first volume and outputting, by the machine-learned model, a parametric representation of an oriented oblique planar region within the first volume, wherein the parametric representation is a spatial definition of a location of the first view within the volume with respect to the transducer. The “ultrasound image data” corresponds to inputting the first volume whereby the “machine learning processing functionality” corresponding to the machine-learned model outputs the “standard view of an anatomical structure.” The “standard views” may be “pre-defined” standard views, such as “a 4CH view, a 2CH view, an APLAX view, a parasternal long axis (PLAX) view, a short axis apical level (SAX-AP) view, a short axis papillary muscle level (SAX-PM) view, a short axis mitral valve level (SAX-MV) view” ([0031]), or may be “an unknown view, an other [sic] view, and/or any suitable view” ([0031]). The claimed definition of a parametric representation as per paragraph [0029] of applicant’s specification does not preclude “pre-defined standard views”, and includes the “unknown”, 
Aase further discloses determining, based on the parametric representation, a change in a field of view for the transducer at the first location, the change to acquire data for the first view in paragraph [0046]: “The process may proceed to step 308 if a first standard view is not identified by the view identification processor 140 and a system assistance option is manually or automatically selected,” wherein “additionally and/or alternatively, steps 302 through 306 may be repeated until the ultrasound operator manually positions the probe 104 at a position to acquire a scan plane 210 having a first standard view as identified by the view identification processor 140.” In other words, it is determined that a change in the field of view is required if the “view identification processor 140” does not identify a “first standard view” which results in repositioning of the “probe 104”. 
Aase further teaches scanning, by the ultrasound imaging system, a second volume of the patient, the second volume having the changed field of view: First, repositioning the probe as conveyed directly above by paragraph [0046] necessarily results in the scanning of a second volume having a changed field of view from the scanning of the first volume. Additionally, “at step 308, the signal processor 132 of the ultrasound system 100 may automatically rotate the scan plane acquisitions and perform image detection on the acquired scan planes until a scan plane 210 having the first standard view is identified,” wherein  “in various embodiments, the image rotation processor 150 may additionally and/or alternatively tilt the scan plane acquisition angle in azimuth and/or elevation directions such that planes at different acquisition rotational and/or tilt angles may be acquired by an ultrasound probe 104 held in a fixed position. The view identification processor 140 performs image detection on the scan identifying the first view from scan data from the second volume. 
Finally, Aase discloses generating an image for the first view from the scan data, the image generated based on the identification of the first view in paragraph [0048]: “At step 310, the signal processor 132 of the ultrasound system 100 may display the first standard view acquired at step 304 or 308. For example, the signal processor 132 may present the scan plane 210 of the standard view on a display 200 of a display system 134.”

With regard to claim 2, Aase further teaches wherein searching and identifying are performed by an analysis component (“view identification processor 140”) and determining is performed by a control component (“the signal processor 132 may include an image rotation processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to automatically rotate and/or tilt the acquisition of the scan plane to obtain a desired and acceptable or best standard view” ([0033])). 

Regarding claim 3, Aase further teaches wherein searching for the first view comprises locating the first view as a subset of the first volume, and wherein determining the change comprises determining the change based on the subset. It is inherent to the scanning to obtain data from regions not representing the “first standard view”, especially in instances where the “first standard view” is not identified by the “view identification processor 140”. Aase specifically lists “a number of pre-defined standard views, such as a four chamber (4CH) view, a two chamber (2CH) view, an apical long axis (APLAX) view, and the like” ([0027]), wherein 

With regard to claim 4, Aase further teaches wherein searching for the first view comprises failing to locate the first view in the first volume, and wherein determining the change comprises expanding the first volume to the second volume or shifting the first volume to the second volume as previously conveyed for claim 1 in paragraphs [0045]-[0047]. For instance, tilting “the scan plane acquisition angle in azimuth and/or elevation directions such that planes at different acquisition rotational and/or tilt angles may be acquired by an ultrasound probe 104 held in a fixed position” ([0047]) necessarily results in expansion of the field of view of the first volume by acquisition of regions scanned in the second volume. Further, the operator manually repositioning the probe 104 as conveyed in paragraph [0046] results in shifting the first volume to the second volume obtained by scanning. 

With regard to claim 8, Aase further teaches wherein the first view comprises at least one of a view angle, a plane, or an orientation (“view identification processor 140 of the signal processor 132 performs image detection on the acquired scan planes as described in step 304” ([0046])), and wherein generating comprises generating the image with at least one of the view angle, the plane, or the orientation in paragraph [0048]: “the signal processor 132 may present the scan plane 210 of the standard view on a display 200 of a display system 134.” 

Regarding claim 9, Aase further teaches determining a scan pattern for scanning the second volume in paragraph [0047]: “At step 308…an image rotation processor 150 of the signal processor 132 may iteratively rotate the scan plane acquisition angle such that scan planes at different acquisition angles may be acquired by an ultrasound probe 104,” wherein the broadest scan pattern includes iterative angle rotations of acquired scans. Further, the term “iterative” suggests known or predefined angle values for the rotations. 

With regard to claim 10, Aase further teaches wherein determining the change comprises determining context for the identifying similarly to claim 3. Further, “the signal processor 132 may include an image rotation processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to automatically rotate and/or tilt the acquisition of the scan plane to obtain a desired and acceptable or best standard view… For example, in response to an instruction to acquire a 2CH view of a heart after an ultrasound probe 104 is manually positioned at the apical window of a patient and a 4CH view is acquired as identified by the view identification processor 140, the image rotation processor 150 may automatically rotate the scan plane acquisition angle a pre-defined amount, such as −60 degrees (i.e., 60 degrees rotation in a counter-clockwise direction) from the 4CH view, to acquire a scan plane” ([0033]). Here, information relating to the field of view (i.e., “4CH view”) and orientation of the probe ( i.e., “at the apical window of a patient”) is encompassed by the definition of context in the instant application’s specification (paragraphs as numbered in applicant’s pre-grant publication US 2021/0128108): “context information (e.g., field of view, orientation, or other acquisition characteristic)” ([0013]).

Regarding claim 11, Aase further teaches wherein scanning the second volume comprises scanning the second volume with the transducer in the first location as previously conveyed for claim 1 in paragraph [0047]: “in various embodiments, the image rotation processor 150 may additionally and/or alternatively tilt the scan plane acquisition angle in azimuth and/or elevation held in a fixed position.”

With regard to claim 12, Aase further teaches wherein the scanning the first and second volumes in combination with the identifying comprises generating the image of the first view without requiring adjustment of the first location by the user by the same evidence and logic pattern as previously conveyed for claim 11 and the relevant portions of claim 1. The evidence of paragraph [0047], where the at step 308 (after first standard view not identified) further scans are performed while the “ultrasound probe 104” is “held in a fixed position”, specifically suggests that the ultrasound probe has not moved position from the first and subsequent scans while the “view identification processor 140” performs identification of the first standard view in the scan planes. 

Regarding claim 13, Aase further teaches a system for ultrasound imaging (“certain embodiments relate to ultrasound imaging” such as “a method and system for providing standard ultrasound scan plane views” ([0001])), the system comprising:
a transmit beamformer (transmit sub-aperture beamformer 114);
a receive beamformer (receive sub-aperture beamformer 116);
a transducer connectable with the transmit and receive beamformers (probe 104 with multiple transducer elements connected to the transmit sub-aperture beamformer 114 and receive sub-aperture beamformer 116 as illustrated in Fig. 1);
an image processor configured with a machine learning network configured to input a first volume from a previous scan and output a parametric representation of an oriented oblique planar region within the first volume, wherein the parametric representation is a spatial definition of the first view within the volume with respect to the transducer (signal processor 132 including the view identification processor 140 and “machine learning processing functionality” set forth in paragraph [0031] as above for claim 1), the image processor further configured to determine, based on the parametric representation a view for imaging and determine first scan data to be acquired in a scan by the transmit and receive beamformers using the transducers (see descriptions of the view identification processor in paragraph [0045] previously provided for claim 1, and the method steps 302-308 of Fig. 4), the first scan data including data for the view and surrounding context data (see analysis for claims 3 and 10);
wherein the transmit and receive beamformers are configured to perform the scan (inherent operation of ultrasonic probe as provided in paragraphs [0021]-[0025]), and the image processor is configured to generate an image of the view (“The signal processor 132 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to process ultrasound scan data (i.e., summed IQ signal) for generating ultrasound images for presentation on a display system 134” ([0028]));
a display configured to display the view (display system 134).

Regarding claim 16, Aase further teaches wherein the image processor is configured to determine the view as a plane ([0046]) and wherein the scan is of a volume ([0044]) as previously conveyed in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793